                 Case 3:20-cv-05408-BHS Document 31 Filed 08/10/20 Page 1 of 2



 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     CLINT DIDIER, et al.,                             CASE NO. C20-5408 BHS
 8
                                 Plaintiff,            ORDER DISMISSING
 9          v.                                         PLAINTIFFS’ COMPLAINT
                                                       WITHOUT PREJUDICE FOR
10   JAY INSLEE, in his capacity as                    LACK OF JURISDICTION
     Governor of the state of Washington,
11
                                 Defendant.
12

13
            This matter comes before the Court on the order to show cause. Dkt. 29.
14
            On July 24, 2020, the Court sua sponte questioned its own jurisdiction and ordered
15
     any party to show cause why the complaint should not be dismissed without prejudice for
16
     lack of jurisdiction. Id.
17
            On July 28, 2020, Plaintiffs Clint Didier, Jason Bernica, Patty DeTro, Tim Eyman,
18
     Lawanda Joy Hatch, Lisa Thomas, and Dean Wellsfry (“Plaintiffs”) responded. Dkt. 30.
19
     Although Plaintiffs cite authorities in support of their position that the Court has
20
     jurisdiction, they fail to provide any authority on the critical issue of Governor Inslee’s
21
     ability to enforce his emergency proclamations. In the absence of such authority,
22


     ORDER - 1
              Case 3:20-cv-05408-BHS Document 31 Filed 08/10/20 Page 2 of 2



 1   Plaintiffs are simply seeking an advisory opinion on whether the emergency

 2   proclamations violate the United States and Washington constitutions. The Court’s

 3   jurisdiction is limited to cases or controversies, and in the absence of Governor Inslee’s

 4   ability to enforce his proclamations, Plaintiffs have failed to establish an actual case or

 5   controversy under Ex parte Young, 209 U.S. 123 (1908). See, e.g., In re Abbott, 956 F.3d

 6   696, 709 (5th Cir. 2020) (“[t]he power to promulgate law is not the power to enforce it.”).

 7   Therefore, the Court sua sponte dismisses Plaintiffs’ complaint without prejudice for lack

 8   of jurisdiction. In re Jackson, 184 F.3d 1046, 1048 (9th Cir. 1999) (“Eleventh

 9   Amendment sovereign immunity limits the jurisdiction of the federal courts and can be

10   raised by a party at any time during judicial proceedings or by the court sua sponte.”).

11          The Clerk shall enter judgment and close this case.

12          IT IS SO ORDERED.

13          Dated this 10th day of August, 2020.

14

15

16
                                                A
                                                BENJAMIN H. SETTLE
                                                United States District Judge

17

18

19

20

21

22


     ORDER - 2
